Citation Nr: 0728058	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-19 332	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to March 
1969. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida, wherein the RO denied service 
connection for a cervical spine condition.


FINDING OF FACT

A cervical spine condition did not manifest during service or 
in the first post-service year, and it is not shown that any 
current cervical spine disability is related to the veteran's 
period of military service, or to a service-connected 
disability. 


CONCLUSION OF LAW

Service connection for a cervical spine disability is not 
warranted.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a) (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Therefore, proper VCAA notice is to include that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of a May 2004 letter from the agency of original jurisdiction 
(AOJ) to the appellant.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  Such 
notice did not inform the veteran of the law pertaining to 
disability ratings or effective dates.  However, such notice 
was provided in an April 2006 communication.  In any event, 
because the instant decision denies the veteran's service 
connection claims, no disability evaluation or effective date 
will be assigned.  As such,  there can be no possibility of 
any prejudice to the veteran.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although complete notice was provided to the appellant after 
the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  The claims file also 
contains reports of private and VA post-service treatment and 
examinations.  Additionally, the claims file contains the 
veteran's statements in support of his claim.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Further regarding the 
duty to assist, it is noted that the veteran has been 
afforded a VA examination with respect to his claim in 
December 2006.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained. 

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

The veteran is claiming entitlement to service connection for 
a cervical spine condition.  However, the evidence does not 
support any theory of entitlement to service connection.

The Board has considered whether presumptive service 
connection for chronic disease is warranted in the instant 
case.  An April 2004 Miami VAMC primary care clinic note 
indicates a cervical spine condition with degenerative joint 
disease, or arthritis.  Under 38 C.F.R. § 3.309(a), arthritis 
is regarded as a chronic disease.  See also 38 U.S.C.A. 
§ 1101(3).  However, in order for the presumption to operate, 
such disease must become manifest to a degree of 10 percent 
or more within 1 year from the date of separation from active 
service.  See 38 U.S.C.A. § 1112(a)(1), 1137; 38 C.F.R. § 
3.307(a)(3).  As the evidence of record fails to establish 
any clinical manifestations of degenerative joint disease of 
the cervical spine within the applicable time period, the 
criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied.  

Alternatively, service connection is warranted if it is shown 
that a veteran has a disability resulting from an injury 
incurred or a disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1132 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

An April 2002 cervical spine MRI indicates bulging of the 
intervertebral disks at C4-C5 and C5-C6 levels and loss of 
normal cervical lordosis.  The veteran asserts that his 
current cervical spine condition is related to an in-service 
motor cycle accident and a bone graft resulting therefrom.  A 
review of the service medical records does not reflect any 
complaints or treatment referable to the cervical spine.  The 
post-service medical evidence does not demonstrate any 
complaints or findings indicative of cervical spine 
disability until 2002.  

Moreover, no competent evidence of record causally relates 
the current cervical spine condition to active duty.  The 
veteran himself holds such a belief, but he has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
To the contrary, a May 2002 VA neurosurgery note references a 
November 2001 car jacking where the veteran was hit on the 
head as the independent cause of the veteran's cervical spine 
condition.  The veteran contends that he suffered from a 
cervical spine condition prior to such incident, however, no 
complaints or treatments prior to April 2002 are of record.  
At the December 2006 VA examination the veteran stated that 
he had symptoms of a cervical disability stemming back to the 
mid 1990s but had not sought treatment for it.  Even assuming 
the veteran's statements are true, the symptoms of a cervical 
condition would still be too remote from service to be 
reasonably related to service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In conclusion, the evidence of record 
fails to establish that the current cervical spine condition 
was incurred in service or became manifest to a degree of 10 
percent or more within one year of discharge from active 
duty.

Service connection may be established for a disability which 
is proximately due to or the result of a service-connected 
disability.  In order to show secondary service connection, 
there must be (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
evidence establishing a nexus between the service-connected 
disability and the claimed disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition. 38 C.F.R. § 3.310(a).

In a January 2007 statement the veteran states that all his 
current bone conditions including a cervical spine condition 
are due to his  Forrestier's condition.  Since the veteran is 
not service-connected for  Forrestier's disease, his 
contention does not support a claim for secondary service 
connection.  Additionally the veteran's December 2006 VA 
examination only cites  Forrestier's disease in relation to 
the thoracolumbar spine not the cervical spine.  The 
examiner's opinion was that the veteran's cervical spine 
disability was not related to the trauma in service or to the 
service-connected leg and back disabilities that resulted 
from that trauma.

In as much as the veteran's statements can appear to include 
a claim that his cervical spine condition is due to his 
lumbar spine condition, such claim also does not warrant 
secondary service connection.  The evidence of record does 
not demonstrate that the veteran's current cervical spine 
condition is proximately due to or the result of his service-
connected lumbo-sacral spine condition.  No medical evidence 
even suggests a relationship between the veteran's cervical 
spine condition and his lumbar spine disability.

The Board concludes that service connection for a cervical 
spine condition is not warranted.  The weight of the credible 
evidence demonstrates that the veteran's current cervical 
spine condition first manifested many years after service and 
is not related to his active service or any service-connected 
disability.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 





ORDER

Service connection for a cervical spine condition is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


